Title: To Thomas Jefferson from Wilson Cary Nicholas, 5 December 1808
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Dec. 5th. 1808
                  
                  I last night received the enclosed, It is a subject that I am incompetent to give an opinion upon.
                  I am with the greatest respect & esteem Your most hum Servt.
                  
                     W. C. Nicholas 
                     
                  
               